Citation Nr: 0832496	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  99-23 771A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to increased ratings for service- connected 
residuals of fracture of the left femoral neck, status-post 
total hip replacement, evaluated as 100 percent disabling 
from December 1997 to January 31, 1999, 30 percent disabling 
from February 1, 1999 through August 14, 2006 and 50 percent 
disabling since August 15, 2006.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.

4.  Entitlement to special monthly compensation (SMC), based 
on the need for the regular aid and attendance of another 
person (A&A) or housebound status. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1977 to October 
1977, and from September 1978 to December 1978.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which assigned a 100 percent rating for 
total left hip replacement, effective from December 2, 1997 
to January 31, 1999, resumed a 30 percent rating for the hip 
disability effective February 1, 1999; denied entitlement to 
dependents' educational assistance under 38 U.S.C.A., Chapter 
35; and denied entitlement to SMC based on the need for A&A 
or housebound status.  Jurisdiction now resides with the 
Roanoke, Virginia RO.

The veteran failed to appear for a hearing before a Veterans 
Law Judge at the RO in June 2003. 

In October 2003 and April 2006 the Board remanded these 
issues for additional development.

In an April 2008 decision, the Appeals Management Center 
increased the veteran's rating for the hip disability to 50 
percent, effective August 15, 2006.  A veteran is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).  Therefore, the claim for an increased 
evaluation for the veteran's hip disability remains before 
the Board. 


FINDINGS OF FACT

1.  The veteran underwent a total left hip replacement on 
December 2, 1997.

2.  For the period from February 1, 1999 the residuals of 
fracture of the left femoral neck, status-post total hip 
replacement, have been manifested by moderately severe 
residuals of pain, and limited motion.

3.  The evidence does not show that the veteran is unable to 
secure or follow a substantially gainful occupation solely by 
reason of his service-connected disabilities.

4.  The veteran has not died, is not on active duty, and does 
not have a total service-connected disability. 

5.  The veteran is not service connected for a disability 
that is productive of blindness in both eyes with 5/200 
visual acuity or less or includes the anatomical loss or loss 
of use of both hands, nor does the medical evidence show the 
existence of such disability.

6. The veteran is not a patient in a nursing home or 
bedridden, and service-connected disabilities are not shown 
to be so disabling as to render the veteran unable to care 
for his daily needs or protect himself from the hazards 
incident to his environment. 

7.  The veteran does not have a single service-connected 
disability rated at 100 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for 
service- connected residuals of fracture of the left femoral 
neck, status-post total hip replacement have been met since 
February 1, 1999.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.45, 4.59, 4.71a, 
Diagnostic Code 5054 (2007).

2.  The criteria for a disability rating in excess of 50 
percent for the veteran's service- connected residuals of 
fracture of the left femoral neck, status-post total hip 
replacement, have not been met since February 1, 1999.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 
4.20, 4.45, 4.59, 4.71a, Diagnostic Code 5054.

3.  The veteran's claim for dependents' educational 
assistance benefits pursuant to 38 U.S.C.A. Chapter 35 lacks 
legal merit or entitlement under the law.  38 U.S.C.A. §§ 
3501, 3510; 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2007).

4.  The criteria for an award of special monthly compensation 
based on the need for the regular aid and attendance of 
another person or on housebound status have not been met.  38 
U.S.C.A. §§ 1114(l), (s), 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.350(b), (c), (i), 3.352(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

With respect to the veteran's claim of entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. § 
Chapter 35, the Board notes that VA's duty-to-assist and 
notification obligations are not applicable. The VCAA is not 
applicable where the law and not the facts are dispositive, 
or where it could not affect a pending matter.  Dela Cruz v. 
Principi, 15 Vet. App. 143 (2000). 

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In a letter dated November 2004, the Appeals Management 
Center (AMC) informed the veteran of the evidence needed to 
substantiate the claim for an increased rating and SMC based 
on a need for aid and attendance, what medical or other 
evidence he was responsible for obtaining, and what evidence 
VA would undertake to obtain.  

While 38 C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim, the November 2004 letter still told the veteran that 
he could send VA information that pertained to his claims.  
This notice served to inform him of the need to submit 
relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal service connection has been granted, 
hence the first three elements of Dingess notice are 
substantiated.  The November 2004 letter did not provide 
notice on the rating or effective date elements.  

The Court has held that, at a minimum, adequate VCAA notice 
in an increased rating claim requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37. 
(2008).  

The November 2004 letter told the veteran that to 
substantiate entitlement to an increased rating the evidence 
must show that the disability had worsened.  

The letter did not explicitly tell him that a rating would be 
based on the impact of the disability on his daily activities 
or his employment.  Any notice error will be presumed 
prejudicial unless VA can show that the error did not affect 
the essential fairness of the adjudication and persuade the 
Court that the purpose of the notice was not frustrated, for 
example by demonstrating "(1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law." Sanders v. Nicholson, 487 
F.3d 881, 888-9 (Fed. Cir. 2007), George-Harvey v. Nicholson, 
21 Vet. App. 334, 339 (2007).

The veteran demonstrated actual knowledge that evidence of 
the impact of the disability on daily activities could 
substantiate his claim.  In this regard he noted the effects 
of the disability on his daily activities in his December 
1999 VA Form 9.  The veteran also stated in his Form 9 that 
he could not work.  

The criteria for rating the left femoral neck, status-post 
total hip replacement does not require specific laboratory or 
test results.  Hence there was no notice duty with regard to 
the second element of Vazquez-Flores notice.  

The criteria for rating hypertension do require specific 
findings to substantiate entitlement to an increased rating.  
The veteran did not received notice to this effect in a VCAA 
notice letter.  He was provided with the current rating 
criteria in a supplemental statement of the case issued in 
September 2005.  This post-decisional document could not 
provide VCAA notice.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007).  The notice in the supplemental statement 
of the case would, however, service to put a reasonable 
person on notice as to what was needed to show that the 
hypertension disability met the criteria for an increased 
rating.  The veteran had years after the supplemental 
statement of the case to submit additional argument and 
evidence and to request a hearing.  He thus, had a meaningful 
opportunity to participate in the adjudication of his claim.

There was a timing deficiency with the November 2004 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency with regard to this letter was cured by 
readjudication of the claim in an April 2008 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran underwent VA examinations in July 1979, October 
1989, July 1997, January 2000 and August 2006.

Per the April 2006 VA examination instructions, all of the 
veteran's identified medical records have been obtained.  
Since then, the veteran has not reported any missing VA or 
private medical records that need to be obtained.  The Board 
is not aware of any such records, nor is the Board aware of 
any additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations in increased ratings claims

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
506 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007). 
 
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.


I.  Residuals of fracture of the left femoral neck, status-
post total hip replacement.

Factual Background

In 1977 the veteran sustained a fracture of the neck of the 
left femur treated by open reduction and fixation.  

The veteran underwent a VA examination in July 1979.  The 
range of motion of his left hip was free, unrestricted and 
painless.  

The veteran underwent a VA examination in October 1989.  The 
diagnosis was a left hip fracture with internal fixation and 
no visible fracture line.

On VA examination in July 1997, the veteran had a nine inch 
well healed scar extending from about 6 inches above the knee 
joint vertically up.  There was no evidence of point 
tenderness at the hip joint.  There was passive range of 
motion tested.  Flexion was 80 degrees and painful.  
Extension was limited to 15 degrees.  Abduction was limited 
to 10 degrees.  The joint exhibited easy fatigability and 
could not be tested because of pain due to repetitive motion.  
The diagnosis was degenerative joint disease of the left hip.

In December 1997 the veteran was hospitalized at a VA 
facility and underwent a total left hip arthroplasty.  Later 
that month, X-rays showed the prosthesis to be in anatomical 
position.  

The veteran underwent a VA examination in January 2000.  The 
examiner noted that the veteran underwent a total left hip 
arthroplasty.  The veteran stated that his pain was somewhat 
better since his hip arthroplasty but he continued to have 
pain on a regular basis.  He had an unspecified left leg 
length discrepancy.  He also used a cane in his right upper 
extremity to continue to ambulate.  He had left hip flexion 
to 90 degrees, internal rotation to neutral, external 
rotatation to 25 degrees.  Abduction was 20 degrees.  The 
diagnosis was status post left hip arthroplasty with a 
clinically fair result.  His range of motion was still 
limited, which was typical after a total hip arthroplasty.  
He had an excellent gait and was using a right handed cane.  
The examiner was unsure why he used a cane except for 
stability which may be partially hindered by his 
extrapyramidal effects from anti-schizophrenia medications.  
Overall, his orthopedic evaluation showed an excellent result 
from his total hip arthroplasty.  X-rays again showed the 
prosthesis to be in anatomical position.

VA outpatient treatment records dated in 1999 and 2000 note 
the history of hip replacement, but contain essentially no 
findings as to current disability.  In June 1999 it was noted 
that the veteran had retired from the Postal Service in 1988 
after 22 years of employment.  His income included civil 
service retirement benefits.  It was also reported that he 
had no leg problems.

On VA outpatient treatment in 2001, the veteran reported that 
he was unemployed and did not work because of the effects of 
his disabilities.

In August 2005 the veteran presented to Dr. Qingyan Zhu with 
complaints of bilateral footdrop, tingling and numbness.  He 
had left hip pain due to a hip replacement.  Dr. Zhu 
concluded that the veteran most likely had diabetic 
peripheral neuropathy.

The veteran underwent a VA examination in August 2006.  The 
veteran used a cane for walking and was only able to stand 
for 15 to 30 minutes and walk 1/4 of a mile.  There was no 
deformity, giving way, instability, stiffness, weakness, 
locking, episodes of sublaxation, inflammation or flare-ups.  
There was pain.  He had a normal gait but his weight bearing 
joint was affected.  There was no evidence of abnormal weight 
bearing.  Range of motion of the left hip was to 90 degrees 
on flexion with pain beginning at 75 degrees.  Extension was 
0 to 15 degrees with pain beginning at 0 degrees.  Active 
range of motion was 0 to 15 degrees and passive range of 
motion was 0 to 20 degrees.  Abduction was from 0 to 20 
degrees with pain beginning at 0 degrees.  Adduction was from 
0 to 25 degrees with pain beginning at 0 degrees.  Internal 
rotation was 0 to 30 degrees with pain beginning at 20 
degrees.  External rotation was 0 to 20 degrees with pain 
beginning at 0 degrees and ending at 20 degrees.  Passive 
range of motion was to 35 degrees and active range of motion 
was to 20 degrees.  There was no additional loss of motion on 
repetitive use.  

There was no inflammatory arthritis and no ankylosis.  The 
examiner stated that the veteran had moderate left hip 
weakness.  The veteran was not employed.  His hip had a 
moderate effect on his chores, shopping, exercising, sports, 
recreation and travelling.  It had a mild effect on his 
bathing, dressing and toileting.  It had no effect on his 
feeding or grooming.


Analysis

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain. Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2007).

Prosthetic replacement of a hip joint is rated 100 percent 
for one year following implantation of the prosthesis.  (The 
one-year total rating commences after a one-month 
convalescent rating under 38 C.F.R. § 4.30).  At the end of 
the one-year period, ratings are assigned on the basis of the 
severity of residuals, and require a minimum rating of 30 
percent.  A 50 percent evaluation is warranted for a hip 
replacement manifested by moderately severe residuals of 
weakness, pain, or limitation of motion.  A 70 percent 
evaluation is warranted for a hip replacement manifested by 
markedly severe residual weakness, pain, or limitation of 
motion, and a 90 percent evaluation may be assigned for 
painful motion or weakness such as to require the use of 
crutches.  38 C.F.R. § 4.71a, Diagnostic Code 5054.

Records show that the veteran underwent a left hip 
replacement in December 1997.  Following the end of the 
convalescent period, the RO evaluated the veteran's left 
femoral neck, status-post total hip replacement as 30 percent 
disabling from February 1, 1999 through August 14, 2006 and 
as 50 percent disabling from August 15, 2006.

The normal range of motion of the hip is to 125 degrees of 
flexion and to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II (2007).

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 to 
5255 (2007) below, provide additional criteria for rating hip 
and thigh disabilities.

Diagnostic Code 5250 requires ankylosis of the hip.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure." Colayong v. West, 12 
Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension.

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion to 45 degrees; a 20 percent rating 
where flexion is limited to 30 degrees; a 30 percent rating 
where flexion is limited to 20 degrees; and a 40 percent 
rating where flexion is limited to 10 degrees.

Diagnostic Code 5253 provides a 10 percent evaluation when 
there is limitation of abduction such that the legs cannot be 
crossed or there is limitation of rotation such that it is 
not possible to toe out more than 15 degrees.  A 20 percent 
rating requires limitation of abduction with motion lost 
beyond 10 degrees.

Increased evaluations under Diagnostic Codes 5254 and 5255 
require flail joint, fracture, or malunion. 

Period prior to August 14, 2006

The veteran received a 100 percent rating for the one year 
period following his December 1999 replacement and one month 
period of convalescence after hospital discharge on December 
24, 1997.  Under Diagnostic Code 5054, his rating was 
appropriately reduced effective February 1, 1999.

The report of the VA examination in January 2000 showed 
significant limitation of motion, but not limitation that 
would have warranted a compensable evaluation under the 
diagnostic codes cited above.  The examiner did not comment 
on whether there was additional limitation due to functional 
impairment, but the examiner did find that the veteran had 
received an excellent result from the hip replacement, 
thereby suggesting that there were no additional limitation 
due to functional factors.  In any event, the finding of pain 
and limitation of motion, weighs the evidence in favor of a 
finding that the disability more closely approximated the 
moderately severe level.  38 C.F.R. §§ 4.40, 4.45, 4.59.  
There is no evidence to the contrary.  Accordingly, a 50 
percent rating is warranted effective February 1, 1999.

The August 2006 VA examination showed continuing limitation 
of motion and pain with some further limitation of motion 
over what was reported in 2000.  Even with consideration of 
functional factors the veteran retained most of the normal 
ranges of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The examiners have found, at most, moderate limitation in 
activities, and no weakness.  The veteran retains the ability 
to ambulate 1/4 mile and stand for 15 to 30 minutes.  There is 
no clinical evidence of a higher level of disability, and the 
veteran has not contradicted the findings on examinations.  
The veteran does use a cane for walking support due to other 
disabilities of the left lower extremity, in addition to the 
hip replacement.  Hence, the evidence is against a finding 
that there has been more than moderately severe disability at 
any time during the appeal period.

The Board finds that the preponderance of the evidence is 
against an evaluation in excess of the currently assigned 50 
percent disability rating under Diagnostic Code 5054.  

The Board also has considered whether a disability rating in 
excess of 50 percent for the veteran's left hip disability, 
status-post total hip replacement, is warranted under other 
potentially applicable diagnostic codes.  However, in the 
absence of evidence of, or disability comparable to, hip 
ankylosis, flail hip joint, or fracture, evaluation under 
Diagnostic Codes 5250, 5254, or 5255 would be inappropriate.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's symptoms consist of pain and limitation of 
motion.  These symptoms are contemplated by the rating 
schedule.  Hence the veteran's disability is contemplated by 
the rating schedule and referral for extraschedular rating is 
not warranted.

II.  Entitlement to a disability rating in excess of 10 
percent for hypertension.

Factual Background

In February 1998 the veteran presented to the VA Medical 
Center (VAMC) for treatment of his hypertension.  The 
diagnosis was hypertension that was mildly elevated.

The veteran underwent a VA examination in January 2000.  He 
reported having hypertension since 1981.  He was currently 
taking atenolol, aspirin and hydrochorothiazide.  The 
veteran's blood pressure recordings were 155/83 pulse of 109, 
155/90 with a pulse of 105 and 156/93 with a pulse of 102.  
The diagnosis was hypertension which was suboptimally 
controlled at this time.

The veteran underwent another VA examination for hypertension 
in July 2006.  The veteran reported a history of hypertension 
since 1982.  The veteran's blood pressure recordings were 
145/97, 130/88 and 135/93.  An echocardiogram consultation 
demonstrated normal left ventricular diastolic function, mild 
to moderate regurgitation, mild pulmonic regurgitation and 
mild tricuspid regurgitation with right ventricular systolic 
pressure.  The diagnosis was hypertension.  Hypertensive 
heart disease was present.  There no significant effects on 
the veteran's occupation or daily activities.  A chest x-ray 
demonstrated atherosclerosis of the aorta.

Analysis

The rating schedule provides for a 10 percent evaluation for 
hypertension manifested by diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, Code 7101 
(2007).

In the present case, the veteran requires medication to 
control his blood pressure.  However, the veteran's diastolic 
blood pressure has never been 110 or more.  The veteran has 
also never had systolic blood pressure readings of 200 or 
more.  Blood pressure readings have not approximated these 
levels.  38 C.F.R. § 4.7.

As there is no evidence of the blood pressure readings needed 
for a higher rating, the preponderance of the evidence is 
against the assignment of an evaluation in excess of 10 
percent for hypertension. 

Additionally, the veteran has not contended, nor is there 
evidence, that his hypertension results in marked 
interference in employment nor has it required any, let alone 
frequent, periods of hospitalization.  Therefore, referral 
for consideration of an extraschedular evaluation is not 
warranted. 38 C.F.R. § 3.321(b)(1). 

III.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.

For the purposes of dependents' educational assistance under 
38 U.S.C. Chapter 35 a child, spouse or surviving spouse of a 
veteran or serviceperson will have basic eligibility if the 
veteran: (1) Was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. §§ 3.807, 21.3020, 21.3021.

The evidence shows that the veteran has not died.  He is not 
currently on active duty.  Furthermore, this decision has 
found that the veteran does not have a total service-
connected disability.

In a case where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994). Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).  In this 
case, the Board finds that the law and not the evidence is 
dispositive.

Accordingly, the Board finds that the veteran's claim for 
dependents' educational assistance benefits pursuant to 38 
U.S.C.A. Chapter 35 lacks legal merit or entitlement under 
the law.  Therefore, that claim is denied and the appeal to 
the Board is terminated.  38 U.S.C.A. §§ 3501, 3510; 38 
C.F.R. §§ 3.807, 21.3020, 21.3021; Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

IV.  Entitlement to special monthly compensation (SMC), based 
on the need for the regular aid and attendance of another 
person (A&A) or housebound status.

Factual Background

In July 2006 the veteran underwent a VA examination for aid 
and attendance or housebound status.  The examiner noted that 
the veteran was not currently bedridden, could travel beyond 
his current domicile and travelled alone to the examination.  
The veteran had not lost significant visual acuity and his 
best corrected vision was not 5/200 in both eyes.  The 
veteran had less than weekly dizziness but he was able to 
perform all functions of self-care skills.  He could walk 
without assistance from another person but needed a cane for 
ambulation.  He was unrestricted from leaving home.  The 
veteran's cervical and thoracolumbar spine were not deformed 
and did not cause limitation of motion.  

The functions of the upper and lower extremities were normal.  
The examiner found the veteran to be competent of managing 
his personal financial affairs.  The examiner stated that the 
veteran's hypertension did not have an effect on the 
veteran's daily activities.  The veteran's left hip had a 
moderate effect on the veteran's daily activities.  

Special monthly compensation is payable where a veteran 
suffers from service-connected disability that renders him 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).  Applicable law and regulations provide that a 
veteran shall be considered to be in need of regular aid and 
attendance if: He is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or is a patient in a nursing home because of mental or 
physical incapacity; or establishes a factual need for aid 
and attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).

Determinations as to the need for aid and attendance are 
based on the actual requirements of personal assistance from 
others.  In determining the need for regular aid and 
attendance, consideration will be given to the inability of 
the veteran to dress or undress himself, or to keep himself 
clean; frequent need of adjustment of any prosthetic which by 
reason of the disability cannot be done without aid; 
inability of the veteran to feed himself; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect himself from the hazards or dangers of his daily 
environment.  Bedridden will be that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors 
within the regulation, and at least one of the enumerated 
factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).

In order for the veteran to prevail in his claim, the 
evidence must show that it is a service-connected disability 
that has resulted in the need for regular aid and attendance.  
Prejean v. West, 13 Vet. App. 444 (2000). 

SMC is also payable, under 38 U.S.C. 1114(s), where the 
veteran has a single service-connected disability rated as 
100 percent and, (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his lifetime.  
38 C.F.R. § 3.350(i)(2). 

Housebound benefits granted on the basis of being 
substantially confined to the home, means inability to leave 
to earn a living.  The law and regulation providing 
housebound benefits are intended to provide additional 
compensation for veterans who are unable to overcome their 
particular disabilities and leave the house in order to earn 
an income as opposed to an inability to leave the house at 
all.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).

The veteran is not service connected for visual impairment, 
and he is not so nearly blind as to have corrected visual 
acuity of 5/200 or less bilaterally.  Furthermore, the 
veteran has not presented any evidence indicating that he is 
a patient in a nursing home.  There is also no evidence that 
he is bedridden.  38 C.F.R. § 3.352(a). 

The July 2006 VA examination noted that there were no reports 
that the veteran used a prosthesis.  He was well nourished 
and well developed without signs of malaise.  Both shoulders 
and elbows retained full range of motion.  A mental 
examination found him capable of managing his own funds.

Based on this record, the Board finds that there is no mental 
or physical reason that the veteran is unable to feed, dress, 
or clean himself or to attend to the needs of nature.  He 
retains full range of motion of his upper extremities and his 
judgment is normal.  He walks with the use of an ambulatory 
device but does not need assistance from another person. 

The July 2006 examiner stated that there was no "physician 
recommended incapacitation" which, when considered with the 
veteran's physical abilities, demonstrates that he is not 
bedridden.  The July 2006 records do not show that the 
veteran is any danger of injuring himself.  

Regarding housebound benefits, the veteran does not have a 
single service-connected disability rated 100 percent 
disabling.  

Therefore, the evidence does not demonstrate that the veteran 
requires care or assistance on a regular basis to protect him 
from the hazards or dangers of his daily environment, and 
entitlement to special monthly compensation for aid and 
attendance or on account of being housebound is not 
warranted. 



ORDER

Entitlement to increased rating of 50 percent for service- 
connected residuals of fracture of the left femoral neck, 
status-post total hip replacement, for the period beginning 
on February 1, 1999 is granted.

Entitlement to an increased rating in excess of 50 percent 
for service- connected residuals of fracture of the left 
femoral neck, status-post total hip replacement for the 
period beginning February 1, 1999 is denied.

Entitlement to a disability rating in excess of 10 percent 
for hypertension is denied.

Entitlement to dependents' educational assistance benefits 
under Chapter 35, Title 38, United States Code is denied.

Entitlement to special monthly compensation (SMC), based on 
the need for the regular aid and attendance of another person 
(A&A) or housebound status is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


